Citation Nr: 0432840	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  00-24 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an increased rate of Special Monthly 
Compensation (SMC) for the period prior to May 30, 2001. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to May 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which awarded SMC based on the need 
for regular aid and attendance, and under 38 U.S.C.A. § 
1114(p) at the rate equal to 38 U.S.C.A. § 1114(m) due to 
bowel dysfunction and bladder impairment, each effective as 
of August 22, 1996.  

The case was previously before the Board in November 2003, at 
which time it was Remanded to issue notices in accordance 
with the VCAA, and to afford the veteran an opportunity to 
pursue an appeal from an incomplete award of benefits.  A 
Statement of the Case was issued in June 2004 and the veteran 
perfected his appeal with a substantive appeal received in 
June 2004.  The case is once again before the Board for 
appellate consideration of the issue on appeal. 

In its Informal Hearing Presentation of October 13, 2004, the 
veteran's representative indicated concurrence with an award 
of SMC effective from May 30, 2001.  Accordingly, the Board 
of Veterans' Appeals considers the matter from that point 
forward has been resolved by administrative action and no 
longer involves any "questions of law and fact" in 
controversy.  Thus, the Board lacks further jurisdiction over 
that aspect of his claim.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 19.7(b), 20.101 (2004).  Therefore, the issue on 
appeal has been modified accordingly. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). 

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

In accordance with recent Court decisions, the Board 
considers that a VCAA notice letter, tailored to the issue 
set forth on the first page of this decision, should have 
been issued prior to the Statement of the Case that was 
issued in June 2004.  Recent decisions by the U.S. Court of 
Appeals for Veterans Claims have mandated that VA ensure 
strict compliance with the notice provisions of the VCAA.  
The Board observes that the claims file does not reflect 
correspondence to the veteran in compliance with several 
Court decisions.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) 
(38 C.F.R. § 3.159).  In particular, the 
RO should ensure compliance with VA 's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  Then, the RO should readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 


U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




